Citation Nr: 0033200	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-08 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 and Supp. 2000).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION


The veteran had active duty from August 1942 to February 
1946.  The veteran died in August 1997.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died in August 1997.  The certified 
Montgomery County, Ohio, death certificate listed the 
immediate cause of death as acute myocardial infarction, due 
to (or as a consequence of) hypertensive and arteriosclerotic 
cardiovascular disease.  Other significant conditions listed 
as contributing to death but not resulting in the underlying 
cause were cerebrovascular event, diabetes mellitus, and 
remote left hip fracture.

3.  The veteran suffered a fracture of the left femoral neck 
while an inpatient at the VA medical center (VAMC) in Dayton, 
Ohio, in April 1997.

4.  At the time of his death, the veteran was service-
connected for postoperative left inguinal hernia, and hernia 
scar, right abdomen.  Both disabilities were rated as 
noncompensable.  Following his death, the appellant was 
granted entitlement to accrued benefits under 38 U.S.C.A. 
§ 1151 for fracture of the left femoral neck.  The disability 
was rated as 80 percent disabling, effective from April 14, 
1997.

5.  The fracture residuals of his left femoral neck sustained 
at the VAMC Dayton in April 1997 played a contributory role 
in hastening the veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1151 (West 1999 & Supp. 2000); 
38 C.F.R. §3.312, 3.358 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

This appeal arises out of the appellant's claim that the 
veteran's fracture of the left femoral neck, as a result of 
VA hospitalization and treatment in April 1997, contributed 
to his cause of death.  The Board has reviewed the record and 
finds that all relevant evidence necessary for an equitable 
disposition of this claim has been obtained, and there is no 
further development needed to satisfy the duty to assist.  
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).

The veteran was originally admitted to the VAMC in Dayton, 
Ohio, in March 1997.  He was admitted at that time for 
treatment of a myocardial infarction (MI).  An interim 
hospital summary, dated March 25, 1997, noted the treatment 
provided for the MI.  The veteran's condition was reported as 
stable.  The summary noted that plans were being made to 
discharge the veteran to his home.  However, subsequent 
treatment records report that the veteran suffered a fall at 
the VAMC on April 14, 1997, and sustained a fracture of the 
left femoral neck.  

Additional VA treatment records reflect that he could be 
transferred from his bed to a chair at times with assistance.  
The plan was to wait for approximately three months to 
perform surgery to repair the fracture because of the 
veteran's heart condition.  The veteran was afforded 
rehabilitation for his left hip on the geriatric service.  
The veteran remained in the VAMC until May 2, 1997, at which 
time he was discharged to a contract nursing home for 
continued care.

The veteran was readmitted to the VAMC on May 5, 1997.  He 
had complained of dizziness and had hemoccult positive stool 
at the nursing home.  He also complained of some difficulty 
in swallowing.  The VA discharge summary noted that the 
veteran was treated for a number of diagnoses; however, the 
left hip fracture was noted as a clinical diagnosis that was 
not treated.  The veteran was then discharged to the nursing 
home on May 13, 1997.

In June 1997, the veteran submitted a claim for entitlement 
to benefits under 38 U.S.C.A. § 1151 for residuals of the 
fracture of his left femoral neck.  The claim was not 
adjudicated prior to the veteran's death.

Additional VA records for treatment provided from February 
20, 1996, to August 18, 1997, were associated with the claims 
file.  The records primarily related to treatment provided 
from August 11, 1997, to August 18, 1997.  The records show 
that the veteran was readmitted to the VAMC, from the nursing 
home, on August 11, 1997, due to increased lethargy.  The 
initial assessment was confusion and rule out MI.  The 
nursing notes and doctors notes do not reflect any health 
problems associated with the veteran's fracture of the left 
femoral neck.  The records reflect continued problems 
breathing as well as cardiac irregularities.  The veteran 
then died approximately one week after his admission.  The 
discharge summary noted that the family refused an autopsy.

The appellant submitted her claim for DIC benefits in 
September 1997.  She included a copy of an unofficial death 
certificate prepared by a VA physician in August 1997.  The 
death certificate contained minimal information with many of 
the information blocks left empty.  The death certificate 
listed the immediate cause of death as acute interior 
inferior myocardial infarction, due to or as a consequence of 
sepsis hypotension, multi-infarct dementia and fracture left 
hip.  Septic shock was listed as a significant condition that 
contributed to death but did not result in the underlying 
cause.  The death certificate also indicated that an autopsy 
was performed (later evidence indicates to the contrary) and 
that the autopsy findings were available prior to completion 
of the cause of death portion of the certificate.  The manner 
of death was indicated as "natural."

A Report of Contact in the claims file indicates that the 
coroner's office was contacted in December 1997.  The report 
stated that no autopsy was performed and there was no 
coroner's report in the case.

In August 1997, the RO requested treatment records pertaining 
to the veteran from the nursing home.  The records were 
received in January 1998.  The records reflected care 
provided to the veteran in May 1997.  They did not provide 
any information regarding a nexus between the veteran's cause 
of death and the fracture of the left femoral neck.

A certified copy of the Montgomery County, Ohio, death 
certificate was received by the RO in April 1998.  The death 
certificate was dated in September 1997.  It listed the 
immediate cause of death as acute myocardial infarct due to 
(or as a consequence of) hypertensive and arteriosclerotic 
disease.  A cerebrovascular event, diabetes mellitus and 
remote left hip fracture were listed as other significant 
conditions that contributed to death but did not result in 
the underlying cause.  The death certificate further 
indicated that no autopsy was performed.  The manner of death 
was listed as an "accident" from April 14, 1997.  The 
accident was described as a fall at a hospital (VAMC Dayton).  

In a rating decision, dated in January 1999, the appellant 
was granted entitlement to compensation under 38 U.S.C.A. 
§ 1151 for accrued benefits purposes.  The rating decision 
cited to a VA Form 10-2633, Report of Incident Involving a 
Beneficiary, dated in April 1997, along with the VA records 
previously noted, in determining that the appellant was 
entitled to compensation.  An 80 percent rating was assigned 
for fracture of the left femoral neck, effective from April 
14, 1997.

In February 1999, the RO requested a medical opinion from 
VAMC Dayton regarding whether or not there was a causal 
connection between the veteran's fracture of the left femoral 
neck and his death.  The medical opinion was provided in 
April 1999.  The opinion was from two VA physicians who 
reviewed the veteran's claims file and the course of clinical 
events from March 1997 to August 1997.  The physicians 
discussed the initial period of hospitalization in March 1997 
and the fall in April 1997 as well as the last period of 
hospitalization in August 1997.  The final conclusion by the 
physicians was:

It is our opinion that the left hip 
fracture contributed to the 
patient's morbidity so that he was 
bed-ridden and non-ambulatory.  
However, there was no 'causal' 
connection between left hip fracture 
and myocardial infarction.  At the 
time of death, there was no 
suggestive evidence of deep vein 
thrombosis or pulmonary embolism.  
Therefore, at this point we conclude 
that the immediate cause of the 
patient's death was anterior wall 
myocardial infarction complicated by 
congestive heart failure and 
ventricular arrhythmia.  However, we 
do not feel that there was a causal 
connection between the left hip 
fracture and cause of death.

In a rating decision, dated in January 2000, the appellant 
was granted entitlement to compensation under 38 C.F.R. 
§ 4.29 (2000) for accrued benefits purposes for the period 
from April 1997 to August 1997.  She was also granted 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person for 
accrued benefits for the same period.

Analysis

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2000).  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather a causal 
connection must be shown.  Id.

In addition, if a veteran dies as a result of VA medical 
treatment, death benefits may be awarded in the same manner 
as if such death were service connected.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.  The applicable regulation further 
provides that, in determining whether additional disability 
resulted from a disease, injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, it is 
necessary to show that additional disability is actually the 
result of such disease, injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
treatment was authorized, and will not be payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.

In this case, the veteran did suffer an additional disability 
as a result of his fall at the VAMC in April 1997.  The 
appellant was granted accrued benefits for this additional 
disability.  

In evaluating the evidence of record, there are 
inconsistencies between the VA death certificate and the 
certified death certificate from Montgomery County.

The certified death certificate from Montgomery County did 
not list the "remote left hip fracture" as an underlying 
cause of death as contemplated under 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.312.  However, it did include the left hip 
fracture as a significant condition contributing to death, 
albeit not resulting in the underlying cause.  The death 
certificate did note that the manner of death was due to an 
accident rather than to natural causes (the opposite of the 
VA death certificate) and listed the accident as the April 
1997 fall.  

Two VA physicians reviewed the entire clinical evidence of 
record in April 1999and specifically stated there was no 
causal connection between the residuals of the left femoral 
neck fracture and the veteran's death.  However, they also 
noted that the left hip fracture did contribute to what they 
called the veteran's morbidity.  This is sufficient, 
particularly affording the benefit of the doubt to the 
appellant, to find the fracture residuals resulting from the 
fall during the hospitalization at the VAMC in 1997 played a 
role in accelerating the veteran's death several months after 
the fall.

ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

